Case 20-03190-sgj Doc 186 Filed 05/21/21                       Entered 05/21/21 20:59:57            Page 1 of 12




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

                                                                        )
In re:                                                                  )
                                                                        )   Chapter 11
                                                           1
HIGHLAND CAPITAL MANAGEMENT, L.P.,                                      )
                                                                        )   Case No. 19-34054 (SGJ)
                              Debtor.                                   )
                                                                        )
                                                                        )
HIGHLAND CAPITAL MANAGEMENT, L.P.                                       )
                                                                        )
                              Plaintiff,                                )
vs.                                                                     )   Adv. Pro. No. 20-03190 (SGJ)
                                                                        )
JAMES D. DONDERO,                                                       )
                                                                        )
                              Defendant.                                )
                                                                        )

                                      CERTIFICATE OF SERVICE

       I, Esmeralda Aguayo, depose and say that I am employed by Kurtzman Carson
Consultants LLC (“KCC”), the claims and noticing agent for the Debtor in the above-captioned
case.

        On May 18, 2021, at my direction and under my supervision, employees of KCC caused
the following documents to be served via Electronic Mail upon the service lists attached hereto
as Exhibit A and Exhibit B; and via First Class Mail upon the service lists attached hereto as
Exhibit C and Exhibit D:

      •   Notice of Filing of Proposed Consensual Order Resolving Adversary Proceeding
          [Docket No. 180]



                                           (Continued on Next Page)




1
  The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.
Case 20-03190-sgj Doc 186 Filed 05/21/21       Entered 05/21/21 20:59:57   Page 2 of 12




   •   Order Resolving Adversary Proceeding [Docket No. 181]


Dated: May 21, 2021
                                           /s/ Esmeralda Aguayo
                                           Esmeralda Aguayo
                                           KCC
                                           222 N Pacific Coast Highway, Suite 300
                                           El Segundo, CA 90245
                                           Tel 310.823.9000




                                           2
Case 20-03190-sgj Doc 186 Filed 05/21/21   Entered 05/21/21 20:59:57   Page 3 of 12



                              EXHIBIT A
           Case 20-03190-sgj Doc 186 Filed 05/21/21      Entered 05/21/21 20:59:57
                                                 Exhibit A
                                                                                                                                         Page 4 of 12
                                                                           Core/2002 Service List
                                                                          Served via Electronic Mail



                  Description                                CreditorName                       CreditorNoticeName                             Email
                                                                                                                             ctimmons@abernathy-law.com;
  Counsel for Collin County Tax                   Abernathy, Roeder, Boyd & Hullett,   Chad Timmons, Larry R. Boyd, Emily M. bankruptcy@abernathy-law.com;
  Assessor/Collector                              P.C.                                 Hahn                                  ehahn@abernathy-law.com
  Counsel for NexBank                             Alston & Bird LLP                    Jared Slade                           jared.slade@alston.com
  Counsel for NexBank                             Alston & Bird LLP                    Jonathan T. Edwards                   jonathan.edwards@alston.com
                                                                                       William P. Bowden, Esq., Michael D.
  Counsel to Jefferies LLC                        Ashby & Geddes, P.A.                 DeBaecke, Esq.                        mdebaecke@ashbygeddes.com
  Counsel for Scott Ellington, Thomas Surgent,
  Frank Waterhouse, and Issac Leventon (the
  “Senior Employees”) and CPCM, LLC               Baker & McKenzie LLP                 Debra A. Dandeneau                      debra.dandeneau@bakermckenzie.com
  Counsel for Scott Ellington, Thomas Surgent,
  Frank Waterhouse, and Issac Leventon (the
  “Senior Employees”) and CPCM, LLC               Baker & McKenzie LLP                 Michelle Hartmann                       michelle.hartmann@bakermckenzie.com
  Counsel for NWCC, LLC                           Barnes & Thornburg LLP               Thomas G. Haskins, Jr.                  thomas.haskins@btlaw.com
  Counsel to Acis Capital Management GP LLC
  and Acis Capital Management, L.P.                                                                                            mintz@blankrome.com;
  (collectively, “Acis”)                          Blank Rome LLP                       John E. Lucian, Josef W. Mintz          jbibiloni@blankrome.com
                                                  Bonds Ellis Eppich Schafer Jones                                              john@bondsellis.com;
  Counsel to James Dondero                        LLP                                  John Y. Bonds, III, Bryan C. Assink     bryan.assink@bondsellis.com
                                                  Buchalter, A Professional
  Counsel to Oracle America, Inc.                 Corporation                          Shawn M. Christianson, Esq.             schristianson@buchalter.com
  Counsel for UBS Securities LLC and UBS AG,                                           Martin A. Sosland and Candice M.        martin.sosland@butlersnow.com;
  London Branch                              Butler Snow LLP                           Carson                                  candice.carson@butlersnow.com
                                                                                       Candace C. Carlyon, Esq., Tracy M.      ccarlyon@carlyoncica.com;
  Counsel to Integrated Financial Associates Inc. Carlyon Cica Chtd.                   Osteen, Esq.                            tosteen@carlyoncica.com
  Counsel to the Intertrust Entities and the CLO
  Entities                                        Chipman, Brown, Cicero & Cole, LLP   Mark L. Desgrosseilliers                desgross@chipmanbrown.com
                                                  Condon Tobin Sladek Thornton
  Counsel to Siepe LLC                            PLLC                                 J. Seth Moore                           smoore@ctstlaw.com
  Counsel to Patrick Daugherty (“Mr. Daugherty”) Cross & Simon LLC                     Michael L. Vild, Esquire                mvild@crosslaw.com
  Counsel for BH Equities, L.L.C.                 Dentons US LLP                       Casey Doherty                           Casey.doherty@dentons.com
  Counsel to Jefferies LLC                        Dentons US LLP                       Lauren Macksoud, Esq.                   lauren.macksoud@dentons.com
  Counsel to Jefferies LLC                        Dentons US LLP                       Patrick C. Maxcy, Esq.                  patrick.maxcy@dentons.com
  Counsel to Acis Capital Management, LP and
  Acis Capital Management GP, LLC                                                                                              jprostok@forsheyprostok.com;
  ("Creditors") and Joshua N. Terry and Jennifer                                       Jeff P. Prostok, J. Robert Forshey,     bforshey@forsheyprostok.com;
  G. Terry                                        Forshey & Prostok LLP                Suzanne K. Rosen                        srosen@forsheyprostok.com
  Secured Creditor                                Frontier State Bank                  Attn: Steve Elliot                      selliott@frontier-ok.com
  Counsel to the Redeemer Committee of the
  Highland Crusader Fund                          Frost Brown Todd LLC                 Mark A. Platt                          mplatt@fbtlaw.com
  Counsel to Alvarez & Marsal CRF                                                                                             mking@gibsondunn.com;
  Management LLC as Investment Manager of                                              Marshall R. King, Esq., Michael A.     mrosenthal@gibsondunn.com;
  the Highland Crusader Funds                     Gibson, Dunn & Crutcher LLP          Rosenthal, Esq. & Alan Moskowitz, Esq. amoskowitz@gibsondunn.com
  Counsel to Alvarez & Marsal CRF
  Management LLC as Investment Manager of
  the Highland Crusader Funds                     Gibson, Dunn & Crutcher LLP          Matthew G. Bouslog, Esq.                mbouslog@gibsondunn.com
                                                                                       Melissa S. Hayward, Zachery Z.          MHayward@HaywardFirm.com;
  Counsel for the Debtor                          Hayward & Associates PLLC            Annable                                 ZAnnable@HaywardFirm.com
                                                                                                                               ddraper@hellerdraper.com;
  Counsel for the Dugaboy Investment Trust and                                         Douglas S. Draper, Leslie A. Collins,   lcollins@hellerdraper.com;
  Get Good Trust                                  Heller, Draper & Horn, L.L.C.        Greta M. Brouphy                        gbrouphy@hellerdraper.com
  Equity Holders                                  Hunter Mountain Investment Trust     c/o Rand Advisors LLC                   Jhonis@RandAdvisors.com
  IRS                                             Internal Revenue Service             Attn Susanne Larson                     SBSE.Insolvency.Balt@irs.gov
  IRS                                             Internal Revenue Service             Centralized Insolvency Operation        Mimi.M.Wong@irscounsel.treas.gov
  Counsel to Crescent TC Investors, L.P.          Jackson Walker L.L.P.                Michael S. Held                         mheld@jw.com
  Secured Creditor                                Jefferies LLC                        Director of Compliance                  cbianchi@jefferies.com
  Secured Creditor                                Jefferies LLC                        Office of the General Counsel           cbianchi@jefferies.com
  Counsel to the Redeemer Committee of the                                                                                     mhankin@jenner.com;
  Highland Crusader Fund                          Jenner & Block LLP                   Marc B. Hankin, Richard Levin           rlevin@jenner.com
  Counsel for CCS Medical, Inc.                   Jones Day                            Amanda Rush                             asrush@jonesday.com
  Counsel to the Issuers (group of 25 separate                                                                                 jbain@joneswalker.com;
  Cayman issuers of loan)                         Jones Walker LLP                     Joseph E. Bain, Amy K. Anderson         aanderson@joneswalker.com
  Counsel for Highland Capital Management
  Fund Advisors, L.P., NexPoint Advisors, L.P.,
  et al                                           K&L Gates LLP                        Artoush Varshosaz                       artoush.varshosaz@klgates.com
  Counsel for Highland Capital Management
  Fund Advisors, L.P., NexPoint Advisors, L.P.,
  et al                                           K&L Gates LLP                        James A. Wright III                     james.wright@klgates.com
  Counsel for Highland Capital Management
  Fund Advisors, L.P., NexPoint Advisors, L.P.,
  et al                                           K&L Gates LLP                        Stephen G. Topetzes                     stephen.topetzes@klgates.com
  Counsel to CLO Holdco, Ltd.                     Kane Russell Coleman Logan PC        John J. Kane                            jkane@krcl.com




Highland Capital Management, L.P.
Case No. 19-34054                                                                Page 1 of 3
           Case 20-03190-sgj Doc 186 Filed 05/21/21      Entered 05/21/21 20:59:57
                                                 Exhibit A
                                                                                                                                           Page 5 of 12
                                                                             Core/2002 Service List
                                                                            Served via Electronic Mail



                    Description                              CreditorName                         CreditorNoticeName                               Email
  Counsel for Highland CLO Funding Ltd.            King & Spalding LLP                   Paul R. Bessette                       pbessette@kslaw.com
  Counsel to BET Investments II, L.P.              Kurtzman Steady, LLC                  Jeffrey Kurtzman, Esq.                 Kurtzman@kurtzmansteady.com
  Counsel to UBS Securities LLC and UBS AG                                                                                      Andrew.Clubok@lw.com;
  London Branch (“UBS”)                            Latham & Watkins LLP                  Andrew Clubok, Sarah Tomkowiak         Sarah.Tomkowiak@lw.com
  Counsel to UBS Securities LLC and UBS AG                                                                                      asif.attarwala@lw.com;
  London Branch (“UBS”)                            Latham & Watkins LLP                  Asif Attarwala, Kathryn K. George      Kathryn.George@lw.com
  Counsel to UBS Securities LLC and UBS AG                                                                                      jeff.bjork@lw.com;
  London Branch (“UBS”)                            Latham & Watkins LLP                  Jeffrey E. Bjork, Kimberly A. Posin    kim.posin@lw.com
  Counsel to UBS Securities LLC and UBS AG
  London Branch (“UBS”)                            Latham & Watkins LLP                  Zachary F. Proulx                      Zachary.Proulx@lw.com
  Counsel to Coleman County TAD, Kaufman
  County, Upshur County, Fannin CAD, Tarrant
  County, Grayson County, Allen ISD, Dallas        Linebarger Goggan Blair & Sampson
  County, Irving ISD, and Rockwall CAD             LLP                               Elizabeth Weller, Laurie A. Spindler       dallas.bankruptcy@publicans.com
  Counsel for Jack Yang and Brad Borud             Loewinsohn Flegle Deary Simon LLP Daniel P. Winikka                          danw@lfdslaw.com
  Creditor                                         Lynn Pinker Cox & Hurst, L.L.P.   Michael K. Hurst, Esq.                     mhurst@lynnllp.com
  Equity Holders                                   Mark K. Okada                                                                mokadadallas@gmail.com
  Counsel to the Redeemer Committee of the                                                                                      rdehney@mnat.com;
  Highland Crusader Fund                           Morris, Nichols, Arsht & Tunnell LLP Curtis S. Miller, Kevin M. Coen         cmiller@mnat.com
                                                                                        Joseph T. Moldovan, Esq. & Sally
  Counsel to Meta-e Discovery, LLC                 Morrison Cohen LLP                   Siconolfi, Esq.                         bankruptcy@morrisoncohen.com
  Bank                                             NexBank                              John Danilowicz                         john.holt@nexbankcapital.com
  Counsel to California Public Employees’
  Retirement System (“CalPERS”)                    Nixon Peabody LLP                     Louis J. Cisz, III, Esq.               lcisz@nixonpeabody.com
  SEC Headquarters                                 Office of General Counsel             Securities & Exchange Commission       SECBankruptcy-OGC-ADO@SEC.GOV
  US Trustee for Northern District of TX           Office of the United States Trustee   Lisa L. Lambert, Esq                   lisa.l.lambert@usdoj.gov
                                                                                                                                jmorris@pszjlaw.com;
  Counsel for the Debtor                           Pachulski Stang Ziehl & Jones LLP     John A. Morris and Gregory V. Demo     gdemo@pszjlaw.com
                                                                                                                                rpachulski@pszjlaw.com;
                                                                                         Richard M. Pachulski, Jeffrey N.       jpomerantz@pszjlaw.com;
                                                                                         Pomerantz, Ira D. Kharasch, James E.   ikharasch@pszjlaw.com;
  Counsel for the Debtor                           Pachulski Stang Ziehl & Jones LLP     O’Neill                                joneill@pszjlaw.com
                                                                                                                                rpachulski@pszjlaw.com;
                                                                                         Richard M. Pachulski, Jeffrey N.       jpomerantz@pszjlaw.com;
                                                                                         Pomerantz, Ira D. Kharasch, James E.   ikharasch@pszjlaw.com;
  Counsel for the Debtor                           Pachulski Stang Ziehl & Jones LLP     O’Neill                                joneill@pszjlaw.com
  Pension Benefit Guaranty Corporation             Pension Benefit Guaranty                                                     baird.michael@pbgc.gov;
  (“PBGC”)                                         Corporation                           Michael I. Baird                       efile@pbgc.gov
  Counsel to City of Garland, Garland ISD, Wylie   Perdue, Brandon, Fielder, Collins &
  ISD                                              Mott, L.L.P.                          Linda D. Reece                         lreece@pbfcm.com
                                                                                                                                jryan@potteranderson.com;
  Delaware counsel to Alvarez & Marsal CRF                                               Jeremy W. Ryan, Esq., R. Stephen       rmcneill@potteranderson.com;
  Management LLC                                   Potter Anderson & Corroon LLP         McNeill, Esq. & D. Ryan Slaugh, Esq.   rslaugh@potteranderson.com
  Secured Creditor                                 Prime Brokerage Services              Jefferies LLC                          cbianchi@jefferies.com
  Counsel to UBS Securities LLC and UBS AG                                                                                      merchant@rlf.com;
  London Branch (“UBS”)                            Richards, Layton & Finger PA          Michael J. Merchant, Sarah E. Silveira silveira@rlf.com
  Counsel to Hunter Mountain Trust                 Rochelle McCullough, LLP              E. P. Keiffer                          pkeiffer@romclaw.com
  Counsel for Scott Ellington, Thomas Surgent,                                                                                  judith.ross@judithwross.com;
  Frank Waterhouse, and Issac Leventon (the                                              Judith W. Ross, Frances A. Smith, Eric frances.smith@judithwross.com;
  “Senior Employees”) and CPCM, LLC                Ross & Smith, PC                      Soderlund                              eric.soderlund@judithwross.com
  Counsel to the Intertrust Entities and the
  Issuers (group of 25 separate Cayman issuers                                                                                    david.karp@srz.com;
  of loan)                                         Schulte Roth & Zabel LLP              David J. Karp, James V. Williams III     jay.williams@srz.com
                                                                                                                                  bankruptcynoticeschr@sec.gov;
  SEC Regional Office                              Securities & Exchange Commission      Richard Best, Regional Director          nyrobankruptcy@sec.gov
  SEC Regional Office                              Securities & Exchange Commission      Sharon Binger, Regional Director         philadelphia@sec.gov
                                                                                                                                  mclemente@sidley.com;
  Counsel to Official Committee of Unsecured                                             Matthew Clemente, Alyssa Russell,        alyssa.russell@sidley.com;
  Creditors                                        Sidley Austin LLP                     Elliot A. Bromagen                       ebromagen@sidley.com
                                                                                                                                  preid@sidley.com;
                                                                                         Penny P. Reid, Paige Holden              pmontgomery@sidley.com;
  Counsel to Official Committee of Unsecured                                             Montgomery, Charles M. Person,           cpersons@sidley.com;
  Creditors                                        Sidley Austin LLP                     Juliana Hoffman                          jhoffman@sidley.com
  Counsel to Patrick Daugherty                     Spencer Fane LLP                      Jason P. Kathman                         jkathman@spencerfane.com
  DE Secretary of State                            State of Delaware                     Division of Corporations - Franchise Tax dosdoc_bankruptcy@state.de.us
  Counsel to the Hunter Mountain Trust
  (“Hunter”)                                       Sullivan Hazeltine Allinson LLC  William A. Hazeltine, Esq.                  whazeltine@sha-llc.com
  Equity Holders                                   The Dugaboy Investment Trust                                                 gscott@myersbigel.com
                                                   The Mark and Pamela Okada Family
  Equity Holders                                   Trust - Exempt Trust #1                                                      mokadadallas@gmail.com
                                                   The Mark and Pamela Okada Family
  Equity Holders                                   Trust - Exempt Trust #2                                                      mokadadallas@gmail.com




Highland Capital Management, L.P.
Case No. 19-34054                                                                  Page 2 of 3
           Case 20-03190-sgj Doc 186 Filed 05/21/21      Entered 05/21/21 20:59:57
                                                 Exhibit A
                                                                                                                                      Page 6 of 12
                                                                         Core/2002 Service List
                                                                        Served via Electronic Mail



                   Description                             CreditorName                       CreditorNoticeName                             Email
  Counsel to the United States Internal Revenue U.S. Department of Justice, Tax
  Service                                       Division                             David G. Adams                         david.g.adams@usdoj.gov
  United States Attorney General                United States Attorney General       U.S. Department of Justice             askdoj@usdoj.gov
                                                                                                                            brant.martin@wickphillips.com;
  Counsel for NexPoint Real Estate Partners,                                         Brant C. Martin, Jason M. Rudd, Lauren jason.rudd@wickphillips.com;
  LLC F/K/A HCRE Partners, LLC                  Wick Phillips Gould & Martin, LLP    K. Drawhorn                            lauren.drawhorn@wickphillips.com
  Counsel to Acis Capital Management GP LLC                                                                                 rpatel@winstead.com;
  and Acis Capital Management, L.P.                                                                                         plamberson@winstead.com;
  (collectively, “Acis”)                        Winstead PC                          Rakhee V. Patel, Phillip Lamberson     achiarello@winstead.com
  Counsel for Jean Paul Sevilla and Hunter
  Covitz (the “Employees”)                      Winston & Strawn LLP                 Attn: David Neier                     dneier@winston.com
  Counsel for Jean Paul Sevilla and Hunter
  Covitz (the “Employees”)                      Winston & Strawn LLP                 Attn: Katherine A. Preston             kpreston@winston.com
  Counsel for Jean Paul Sevilla and Hunter                                           Attn: Thomas M. Melsheimer; Natalie L. tmelsheimer@winston.com;
  Covitz (the “Employees”)                      Winston & Strawn LLP                 Arbaugh                                narbaugh@winston.com




Highland Capital Management, L.P.
Case No. 19-34054                                                              Page 3 of 3
Case 20-03190-sgj Doc 186 Filed 05/21/21   Entered 05/21/21 20:59:57   Page 7 of 12



                              EXHIBIT B
         Case 20-03190-sgj Doc 186 Filed 05/21/21                       Entered 05/21/21 20:59:57             Page 8 of 12
                                                                Exhibit B
                                                          Adversary Service List
                                                         Served via Electronic Mail


            Description                   CreditorName                CreditorNoticeName                         Email
                                                                                                 john@bondsellis.com;
                                                                 John Y. Bonds, III, John T.     john.wilson@bondsellis.com;
                                    Bonds Ellis Eppich Schafer   Wilson, IV, Bryan C. Assink,    bryan.assink@bondsellis.com;
 Counsel for James Dondero          Jones LLP                    Clay M. Taylor                  clay.taylor@bondsellis.com
 Financial Advisor to Official
 Committee of Unsecured                                       Earnestiena Cheng, Daniel H        Earnestiena.Cheng@fticonsulting.com;
 Creditors                          FTI Consulting            O'Brien                            Daniel.H.O'Brien@fticonsulting.com
                                                              Melissa S. Hayward, Zachery Z.     MHayward@HaywardFirm.com;
 Counsel for the Debtor             Hayward & Associates PLLC Annable                            ZAnnable@HaywardFirm.com
 Counsel for UBS Securities LLC                               Andrew Clubok, Sarah               andrew.clubok@lw.com;
 and UBS AG London Branch           Latham & Watkins LLP      Tomkowiak                          sarah.tomkowiak@lw.com
 Counsel for UBS Securities LLC                               Asif Attarwala, Kathryn K.         asif.attarwala@lw.com;
 and UBS AG London Branch           Latham & Watkins LLP      George                             Kathryn.George@lw.com
 Counsel for UBS Securities LLC                               Jeffrey E. Bjork, Kimberly A.      jeff.bjork@lw.com;
 and UBS AG London Branch           Latham & Watkins LLP      Posin                              kim.posin@lw.com
 Counsel for UBS Securities LLC                                                                  Zachary.Proulx@lw.com;
 and UBS AG London Branch           Latham & Watkins LLP         Zachary F. Proulx, Jamie Wine   Jamie.Wine@lw.com
                                                                                                 mclemente@sidley.com;
                                                                 Matthew Clemente, Alyssa        alyssa.russell@sidley.com;
 Counsel for Official Committee of                               Russell, Elliot A. Bromagen,    ebromagen@sidley.com;
 Unsecured Creditors               Sidley Austin LLP             Dennis M. Twomey                dtwomey@sidley.com
                                                                                                 preid@sidley.com;
                                                                 Penny P. Reid, Paige Holden     pmontgomery@sidley.com;
 Counsel for Official Committee of                               Montgomery, Juliana Hoffman,    jhoffman@sidley.com;
 Unsecured Creditors               Sidley Austin LLP             Chandler M. Rognes              crognes@sidley.com




Highland Capital Management, L.P.
Case No. 19-34054                                                Page 1 of 1
Case 20-03190-sgj Doc 186 Filed 05/21/21   Entered 05/21/21 20:59:57   Page 9 of 12



                              EXHIBIT C
                                   Case 20-03190-sgj Doc 186 Filed 05/21/21                          Entered 05/21/21 20:59:57                  Page 10 of 12
                                                                                             Exhibit C
                                                                                      Core/2002 Service List
                                                                                     Served via First Class Mail


             Description                    CreditorName                CreditorNoticeName                  Address1                 Address2         Address3       City     State      Zip
                                                                                                    8080 North Central
  Bank                             BBVA                             Michael Doran                   Expressway                  Suite 1500                       Dallas       TX      75206
                                   Cole, Schotz, Meisel, Forman &                                   301 Commerce Street,
  Creditor                         Leonard, P.A.                                                    Suite 1700                                                   Fort Worth   TX      76102
                                                                    Centralized Insolvency
  IRS                              Internal Revenue Service         Operation                       PO Box 7346                                                  Philadelphia PA      19101-7346
                                                                                                    225 Franklin Street, 18th
  Secured Creditor                 KeyBank National Association     as Administrative Agent         Floor                                                        Boston       MA      02110
  Secured Creditor                 KeyBank National Association     as Agent                        127 Public Square                                            Cleveland    OH      44114
  Texas Attorney General           Office of the Attorney General   Ken Paxton                      300 W. 15th Street                                           Austin       TX      78701
  Attorney General of the United                                                                    Main Justice Building,      10th & Constitution
  States                           Office of the Attorney General                                   Room 5111                   Avenue, N.W.                     Washington DC        20530
  US Attorneys Office for          Office of the United States                                      1100 Commerce Street,
  Northern District of TX          Attorney                         Erin Nealy Cox, Esq             3rd Floor                                                    Dallas       TX      75202
  TX Comptroller of Public         State Comptroller of Public      Revenue Accounting Division-
  Accounts                         Accounts                         Bankruptcy Section           PO Box 13258                                                    Austin       TX      78711
  Equity Holders                   Strand Advisors, Inc.                                         300 Crescent Court             Suite 700                        Dallas       TX      75201
                                                                    Bankruptcy-Collections
  TX AG Office                     Texas Attorney Generals Office   Division                     PO Box 12548                                                    Austin       TX      78711-2548
  U.S. Department of the                                                                         1500 Pennsylvania
  Treasury                         US Department of the Treasury    Office of General Counsel    Avenue, NW                                                       Washington DC       20220
                                                                                                 Delaware Division of           Carvel State Office 820 N. French
  Delaware Division of Revenue     Zillah A. Frampton               Bankruptcy Administrator     Revenue                        Building, 8th Floor Street        Wilmington DE       19801




Highland Capital Management, L.P.
Case No. 19-34054                                                                             Page 1 of 1
Case 20-03190-sgj Doc 186 Filed 05/21/21   Entered 05/21/21 20:59:57   Page 11 of 12



                               EXHIBIT D
                          Case 20-03190-sgj Doc 186 Filed 05/21/21            Entered 05/21/21 20:59:57          Page 12 of 12
                                                                      Exhibit D
                                                                Adversary Service List
                                                              Served via First Class Mail

              Description                CreditorName            CreditorNoticeName                   Address1               City    State    Zip
                                                            John Y. Bonds, III, John T.
                                     Bonds Ellis Eppich     Wilson, IV, Bryan C. Assink,    420 Throckmorton Street,
    Counsel for James Dondero        Schafer Jones LLP      Clay M. Taylor                  Suite 1000                     Fort Worth TX     76102
    Counsel for UBS Securities LLC                          Andrew Clubok, Sarah            555 Eleventh Street, NW, Suite
    and UBS AG London Branch         Latham & Watkins LLP   Tomkowiak                       1000                           Washington DC     20004
    Counsel for UBS Securities LLC                          Asif Attarwala, Kathryn K.      330 North Wabash Avenue,
    and UBS AG London Branch         Latham & Watkins LLP   George                          Ste. 2800                      Chicago    IL     60611
    Counsel for UBS Securities LLC                          Jeffrey E. Bjork, Kimberly A.
    and UBS AG London Branch         Latham & Watkins LLP   Posin                           355 S. Grand Ave., Ste. 100   Los Angeles CA     90071
    Counsel for UBS Securities LLC                          Zachary F. Proulx, Jamie
    and UBS AG London Branch         Latham & Watkins LLP   Wine                            1271 Avenue of the Americas   New York   NY      10020




Highland Capital Management, L.P.
Case No. 19-34054                                                     Page 1 of 1
